Weinstein & Riley, PS
Aaron M. Waite, 025191
6785-4 S. Eastern Avenue
Las Vegas, NV 89119
Counsel for America First Credit Union


                         UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF ARIZONA (PHOENIX)

In re:                                               §     Chapter 13
                                                     §
DUSTIN J HAMBY,                                      §     Case No. 2:18-bk-15100
                                                     §
Debtor.                                              §
                                                     §
                                                     §
                                                     §


          OBJECTION TO CONFIRMATION OF DEBTOR’ CHAPTER 13 PLAN

         America First Credit Union (the “Creditor”), submits this objection to the First Amended

Chapter 13 Plan [ECF 48] proposed by Debtor DUSTIN J HAMBY (the “Debtor”).

         1.     Debtor filed a petition for relief under Chapter 13 of title 11 of the United States

Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) on December 12, 2018. See Docket

No. 1.

         2.     On June 20, 2017, Debtor bought the 2015 GMC Yukon VIN of

1GKS2AKC8FR289783 (the “Vehicle”), from Blueline Auto Group Inc., (the “Original

Creditor”) for $43,944.10, pursuant to a Motor Vehicle Retail Installment Sales Contract and

Purchase Money Security Agreement (the “Note”), that granted Creditor a security interest in the

Vehicle. A copy of the Note is attached as Exhibit A.

         3.     On June 20, 2017, Original Lender assigned its rights and interest in the Collateral

to the Creditor.



                                                 1

Case 2:18-bk-15100-MCW          Doc 52 Filed 05/09/19 Entered 05/09/19 11:09:00                Desc
                                Main Document    Page 1 of 4
        4.      Creditor’s security interest in the Vehicle was perfected on or about July 3, 2017,

pursuant to a Certificate of Title. A copy of the Certificate of Title is attached as Exhibit B.

        5.      On January 29, 2019, Creditor filed its secured proof of claim with reference to

the Vehicle, in the amount of $45,365.81. See Claims Register, Claim 8-2. The claim includes

pre-petition arrears in the amount of $6,564.47. Id.

        6.      On December 20, 2018, Debtor filed the Chapter 13 Plan (the “Plan”). See

Docket No. 13. The Plan lists the value of the Vehicle in the amount of $35,000.00 and proposes

to pay $43,563.00 on the secured claim. Id. The Plan does not provide for the curing of the pre-

petition arrears. Id.

        7.      Creditor objects to confirmation of the Plan on the grounds that the Plan does not

provide for the correct amount of the secured claim. Debtor’s Plan should provide for the total

balance to be paid consistent with Creditor’s filed secured proof of claim.

        8.      Creditor also objects to confirmation of the Plan on the grounds that it does not

provide for repayment of pre-petition arrears to cure the default on Creditor’s secured claim

pursuant to 11 USC §1322(b)(3) of the United States Bankruptcy Code. The Plan should be

amended to include the proper amount of pre-petition arrears consistent with Creditor’s filed

secured proof of claim.

        9.      Creditor lastly objects to confirmation of the Plan on the grounds that the Vehicle

is not eligible for valuation under Section 506 because the vehicle was purchased within 910

days of the Petition date. Pursuant to 11 U.S.C. §1325(a) “section 506 shall not apply to a claim

described in that paragraph if that creditor has purchase money security interest securing the debt

that is the subject of the claim, the debt was incurred within the 910–day period preceding the

date of the filing of the petition, and the collateral for that debt consists of a motor vehicle.” 11



                                                  2

Case 2:18-bk-15100-MCW          Doc 52 Filed 05/09/19 Entered 05/09/19 11:09:00                    Desc
                                Main Document    Page 2 of 4
U.S.C.A. § 1325. Creditor has a purchase money security interest securing the motor vehicle and

the debt was incurred 297 days preceding the filing of the Petition. Under Section 1325(a) the

Debtor is prevented from bifurcating Creditor’s secured claim on the Vehicle. Debtor’s Plan

should provide for repayment of the claim in amount consistent with Creditor’s filed proof of

claim.

         WHEREFORE, America First Credit Union respectfully requests that this Honorable

Court deny confirmation of the Debtor’s Chapter 13 Plan and for such other relief as the Court

may deem just and proper.

Dated: May 9, 2019

                                           Respectfully Submitted,



                                                   /s/ Aaron M.Waite_____________________
                                                   Aaron M.Waite
                                                   AZ Bar No. 025191
                                                   Weinstein & Riley, PS
                                                   6785-4 S. Eastern Avenue
                                                   Las Vegas, NV 89119
                                                   Telephone: 844-640-5412
                                                   Facsimile: 702-977-9820
                                                   Counsel for America First Credit Union




                                              3

Case 2:18-bk-15100-MCW        Doc 52 Filed 05/09/19 Entered 05/09/19 11:09:00             Desc
                              Main Document    Page 3 of 4
                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Objection to Confirmation of Debtor’s
Chapter 13 Plan was served on the following parties by electronic service via the Court’s ECF
filing system or by first-class mail on May 9, 2019:

Trustee via First-Class Mail                        Debtor’s Counsel via E-Filing
RUSSELL BROWN                                       LEONARD V. SOMINSKY
3838 NORTH CENTRAL AVENUE,                          INFO@LVSLAW.NET
SUITE 800
PHOENIX, AZ 85012-1965

U.S. Trustee via E-Filing
U.S. TRUSTEE
USTPRegion14.PX.ECF@USDOJ.GOV

Debtor via First-Class Mail
DUSTIN J HAMBY
11217 W JOMAX RD
PEORIA, AZ 85383




                                                      /s/ Aaron M.Waite_____________________
                                                      Aaron M.Waite
                                                      AZ Bar No. 025191
                                                      Weinstein & Riley, PS




                                                4

Case 2:18-bk-15100-MCW         Doc 52 Filed 05/09/19 Entered 05/09/19 11:09:00               Desc
                               Main Document    Page 4 of 4
